MEMORANDUM OPINION


No. 04-05-00569-CV

Timothy M. GEREB and Barbara A. Gereb, Individually and As Next Friends 
of their Minor Daughter Daniella Nicole Gereb,
Appellants

v.

Joel DUNLAP, M.D., Mark Healy, M.D., and South Texas Radiology Group,
Appellees

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-07530
Honorable Joe Frazier Brown, Jr., Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Karen Angelini, Justice
 
Delivered and Filed:   January 11, 2006

DISMISSED FOR WANT OF PROSECUTION
            On November 29, 2005, notice was given to the appellants that this appeal was subject to
dismissal pursuant to Tex. R. App. P. 38.8(a)(1).  Appellants were given ten days to explain why the
cause should not be dismissed for failure to file a brief.  To date, no response has been received. 
There being no satisfactory explanation for the failure to timely file the brief, the appeal is dismissed
for want of prosecution.  See Tex. R. App. P. 38.8; 42.3.  Costs of appeal are taxed against the
appellants.
 
                                                                                    PER CURIAM